—In a proceeding to modify a prior custody award pursuant to Family Court Act article 6, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Tolbert, J.), entered October 3, 1991, as, after a hearing, denied her petition seeking modification of a prior custody order of the same court, entered May 14, 1990, and determined that custody should remain with the respondent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In this case, where the natural mother sought to modify a valid custody order, the Family Court properly considered the testimony of the witnesses and the factors involved (see, Eschbach v Eschbach, 56 NY2d 167, 172-173; Friederwitzer v Friederwitzer, 55 NY2d 89, 94, citing Matter of Nehra v Uhlar, 43 NY2d 242), and we find no basis for disturbing its determination (see, Eschbach v Eschbach, supra).
We have considered the petitioner’s remaining contention and find it to be without merit. Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.